J-S14006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JASON D. GOODWILL                          :
                                               :
                       Appellant               :   No. 680 WDA 2021

         Appeal from the Judgment of Sentence Entered May 10, 2021
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0001070-2020


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                            FILED: JULY 15, 2022

        Jason D. Goodwill appeals from the judgment of sentence imposed

following his negotiated pleas of no contest to rape of a child and related

crimes. Goodwill’s counsel has filed a Petition for Leave to Withdraw and an

Anders1 brief. We affirm the judgment of sentence and grant counsel’s

Petition.

        Goodwill pleaded no contest to two counts each of rape of a child,

involuntary deviate sexual intercourse with a child, and corruption of minors,

and one count each of endangering the welfare of children, and aggravated

indecent assault of a child.2 As part of the plea agreement, the Commonwealth

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Anders v. California, 386 U.S. 738 (1967).

2   18 Pa.C.S.A. §§ 3121(c), 3123(b), 6301(a)(1)(ii), 4304(a)(1), and 3125(b).
J-S14006-22



agreed to nolle pros all other charges and recommend an aggregate sentence

of 20 to 40 years’ incarceration. Trial Court Opinion, filed July 26, 2021, at 1-

2.

      The court accordingly sentenced Goodwill to an aggregate of 20 to 40

years’ incarceration. The sentence was comprised of two consecutive terms of

10 to 20 years’ incarceration; five shorter, concurrent terms; and one

additional, concurrent term of 10 to 20 years’ incarceration. Each term fell in

the standard range of the sentencing guidelines except for the concurrent term

of 10 to 20 years’ incarceration (for Aggravated Indecent Assault of a Child),

which fell in the aggravated range of the sentencing guidelines. Id. at 2.

Goodwill did not file any post-sentence motions but filed a timely notice of

appeal.

      As stated above, counsel has filed a Petition for Leave to Withdraw and

an Anders brief. Goodwill has since filed multiple applications for relief. We

granted several of the applications, allowing Goodwill extra time to file a

response to the Anders brief and ordering counsel to provide a copy of the

Anders brief and various other documents to Goodwill. See Orders, 11/5/21,

1/7/22, and 2/10/22. Counsel subsequently submitted a letter listing the

documents she has mailed to Goodwill and verifying that no mail had been

rejected or returned as undeliverable. See Letter, 2/16/22.

      In his final application to the court, Goodwill complained that counsel

provided him with the discovery documents, but not all of the docket filings,

and requested we hold counsel in contempt for failing to comply with our

                                      -2-
J-S14006-22



orders. See Application for Relief, 3/1/22. He further complained counsel had

waived his trial court hearings without his consent and that his case involved

issues regarding Rule 600 and nominal bail. Id. We denied the application

without prejudice to Goodwill to argue his lack of access to pertinent

documents in his response to counsel’s petition to withdraw. See Order,

3/4/22. Goodwill has submitted no additional filings.

      We must assess counsel’s withdraw request before addressing any

substantive issues. Commonwealth v. Redmond, 273 A.3d 1247, 1252

(Pa.Super. 2022). The application to withdraw must state that, “after making

a conscientious examination of the record, counsel has determined that the

appeal would be frivolous.” Commonwealth v. Cartrette, 83 A.3d 1030,

1032 (Pa.Super. 2013) (en banc). Counsel must also advise the defendant

that he “has the right to retain private counsel or raise additional arguments

that [he] deems worthy of the court’s attention.” Id. at 1032.

      Counsel must also file an Anders brief that: (1) summarizes the facts

of the case, (2) refers to anything in the record that might support an appeal,

(3) sets forth the conclusion that an appeal would be frivolous, and (4) explain

counsel’s reasons for so concluding. Id. (citing Commonwealth v. Santiago,

349, 361 (Pa. 2009)). Counsel must furnish a copy of the brief to the appellant

and advise the appellant of his right to retain private counsel or proceed pro

se to raise additional arguments. Id.

      Counsel has satisfied these requirements. The Anders brief sets forth a

short summary of the facts, succinctly presents the sentencing issues Goodwill

                                     -3-
J-S14006-22



wishes to raise, and explains the reasons counsel has concluded that the

appeal is frivolous. By order of this Court, if not before, counsel has provided

a copy of the Anders brief to Goodwill. Counsel’s Petition for Leave to

Withdraw states that she has communicated with Goodwill, has thoroughly

reviewed “all available transcripts, pleadings, and other materials from the

file,” and has found the appeal to be wholly frivolous. Petition for Leave to

Withdraw as Counsel, 10/7/21, at ¶ 2, 3, 6. Counsel’s letter to Goodwill

informed him of his right to retain new counsel or proceed pro se to raise any

additional argument to the Court, and Goodwill’s subsequent communications

to this Court demonstrate that he understands this right. We therefore turn to

whether any issues belie the alleged frivolousness of the appeal.

      In the Anders brief, counsel poses Goodwill’s issue as: “Whether

[Goodwill’s] sentence is manifestly excessive, clearly unreasonable and

inconsistent with the objective of the Pennsylvania Sentencing Code[.]”

Anders Br. at 4. In a Pa.R.A.P. 2119(f) statement, counsel states Goodwill

argues his sentence falls within the guidelines but involves circumstances

where the application of the guidelines would be clearly unreasonable and

because the court failed to consider the appropriate sentencing factors. Id. at

8 (quoting 42 Pa.C.S.A. § 9781(c)(2) and § 9721(b)). In the argument section

of the brief, counsel states that Goodwill contends his sentence “was

inappropriate given all of the mitigating factors presented to the trial court

during sentencing, [Goodwill’s] young age, his education level, his ability to




                                     -4-
J-S14006-22



contribute and be a productive member of society and his rehabilitative

potential.” Id. at 10.

      We agree that an appeal challenging the discretionary aspects of

Goodwill’s sentence would be wholly frivolous. Such issues must be presented

to the trial court, either at sentencing or in a post-sentence motion, to be

preserved for appeal. See Commonwealth v. Dempster, 187 A.3d 266, 272

(Pa.Super. 2018) (en banc). Goodwill did not raise any sentencing issues

before the trial court at the sentencing hearing or in a post-sentence motion.

The issues related to the discretionary aspects of his sentence are therefore

waived for purposes of direct appeal. Cartrette, 83 A.3d at 1042.

      Goodwill’s Pa.R.A.P. 1925(b) statement included one other issue: that

Goodwill’s trial date was not continued despite a request of defense counsel.

In his filings following the Anders brief, Goodwill raised additional issues

regarding pre-trial hearings, Rule 600, and bail. Goodwill waived these issues

by pleading no contest. See Commonwealth v. Brown, 240 A.3d 970, 972

(Pa.Super. 2020) (stating that an open guilty plea waives all issues other than

the jurisdiction of the court, the validity of the guilty plea, the legality of the

sentence, and the discretionary aspects of the sentence).

      Our review of the record discloses no other issues that could provide a

basis for a non-frivolous appeal. We therefore grant counsel’s Petition for

Leave to Withdraw and affirm the judgment of sentence.

      Judgment of sentence affirmed. Petition for Leave to Withdraw granted.




                                       -5-
J-S14006-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2022




                          -6-